Name: 81/609/EEC: Commission Decision of 27 May 1981 authorizing the United Kingdom to extend certain protective measures with regard to fresh bananas originating in certain third countries (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-08-12

 Avis juridique important|31981D060981/609/EEC: Commission Decision of 27 May 1981 authorizing the United Kingdom to extend certain protective measures with regard to fresh bananas originating in certain third countries (Only the English text is authentic) Official Journal L 226 , 12/08/1981 P. 0016****( 1 ) OJ NO L 343 , 18 . 12 . 1980 , P . 41 . ( 2 ) BOLIVIA , CANADA , COLOMBIA , COSTA RICA , CUBA , SAN SALVADOR , EQUADOR , UNITED STATES , GUATEMALA , NICARAGUA , PANAMA , PHILIPPINES , DOMINICAN REPUBLIC , VENEZUELA , HONDURAS , HAITI , MEXICO . COMMISSION DECISION OF 27 MAY 1981 AUTHORIZING THE UNITED KINGDOM TO EXTEND CERTAIN PROTECTIVE MEASURES WITH REGARD TO FRESH BANANAS ORIGINATING IN CERTAIN THIRD COUNTRIES ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/609/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , WHEREAS BY DECISION 80/1158/EEC OF 28 NOVEMBER 1980 ( 1 ) THE COMMISSION AUTHORIZED THE UNITED KINGDOM TO EXCLUDE FROM COMMUNITY TREATMENT FRESH BANANAS FALLING WITHIN COMMON CUSTOMS TARIFF SUBHEADING 08.01 B I , ORIGINATING IN CERTAIN DOLLAR ZONE THIRD COUNTRIES ( 2 ) AND IN FREE CIRCULATION IN OTHER MEMBER STATES ; WHEREAS THIS DECISION WILL EXPIRE ON 31 MAY 1981 ; WHEREAS THE GOVERNMENT OF THE UNITED KINGDOM SUBMITTED A REQUEST TO THE COMMISSION OF THE EUROPEAN COMMUNITIES ON 7 MAY 1981 FOR AUTHORIZATION TO EXTEND THE PROTECTIVE MEASURES REFERRED TO IN THE ABOVEMENTIONED DECISION ; WHEREAS ACCORDING TO THE INFORMATION SUBMITTED TO THE COMMISSION IT SEEMS THAT CERTAIN ACP AND OCT COUNTRIES WHICH ARE TRADITIONAL SUPPLIERS TO THE UNITED KINGDOM ARE STILL SUFFERING THE CONSEQUENCES OF THE NATURAL DISASTERS WHICH AFFECTED THEM DURING 1980 AND THAT THEY ARE FAR FROM REACHING THE USUAL LEVEL OF THEIR DELIVERIES TO THE UNITED KINGDOM ; WHEREAS , CONSEQUENTLY , THE CIRCUMSTANCES WHICH LED THE COMMISSION TO TAKE THE ABOVEMENTIONED DECISION HAVE NOT FUNDAMENTALLY CHANGED ; WHEREAS AN UNLIMITED FREE CIRCULATION WOULD JEOPARDIZE THE MARKET BALANCE AND THE TRADITIONAL ADVANTAGES WHICH THE ACP STATES HAVE ON THE MARKETS IN THE UNITED KINGDOM REFERRED TO BY PROTOCOL 4 IN THE ANNEX TO THE LOME CONVENTION SIGNED ON 31 OCTOBER 1979 ; WHEREAS , IN THESE CIRCUMSTANCES , AUTHORIZATION SHOULD BE GIVEN TO THE UNITED KINGDOM IN ACCORDANCE WITH THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY FOR THE EXTENSION FOR A LIMITED PERIOD OF THE PROTECTIVE MEASURES REFERRED TO IN DECISION 80/1158/EEC OF 28 NOVEMBER 1980 ; WHEREAS , AS LAID DOWN IN DECISION 80/1158/EEC , THE TRADITIONAL FREE CIRCULATION ALLOWED IN THE UNITED KINGDOM SHOULD BE SAFEGUARDED , HAS DECIDED : ARTICLE 1 THE UNITED KINGDOM IS AUTHORIZED TO EXTEND THE PROTECTIVE MEASURES REFERRED TO IN ARTICLE 1 OF DECISION 80/1158/EEC WITH REGARD TO FRESH BANANAS FALLING WITHIN SUBHEADING 08.01 B I OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN THE THIRD COUNTRIES INDICATED IN THE ANNEX TO THAT DECISION AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES . THIS AUTHORIZATION SHALL NOT APPLY TO A QUANTITY CORRESPONDING TO 8 % OF DIRECT IMPORTS ORIGINATING IN SUCH COUNTRIES AND CONSIDERED NECESSARY TO COVER THE REQUIREMENTS OF THE UNITED KINGDOM MARKET FOR THE PERIOD OF 1 JUNE TO 31 DECEMBER 1981 , WHICH ARE NOT COVERED BY DIRECT IMPORTS FROM ACP AND OCT STATES . THE SAID QUANTITY SHALL BE ALLOCATED AMONG APPLICANTS FOR IMPORT AUTHORIZATION IN ACCORDANCE WITH THE CRITERIA AND PRACTICES HABITUALLY FOLLOWED BY THE COMPETENT AUTHORITIES . ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 JUNE TO 31 DECEMBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 27 MAY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT